DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 24 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record, for example Ren et al. (US 2020/0250523) disclose a training system/method comprising, at a processing device (fig. 2):
training weights of an AI model based at least on training data set (steps 301 – 304, fig. 3), wherein the trained weights of the AI model are stored in floating point (see abstract);
quantizing the weights of the AI model to a number of quantization levels (step 306, fig. 3); and
uploading the AI model to AI chip to perform AI task (steps 308 – 312, fig. 3).

However, Ren et al. fail to teach the training system/method as shown above, further comprising in combination:
quantizing the weights of the AI model to a number of quantization levels corresponding to a maximum value of a corresponding layer of an AI chip, wherein the quantized weights are stored in fixed point; and
updating the quantized weights of the AI model so that output of the AI model based on the updated weights are within a range of activation layers of the AI chip.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        June 4, 2022